        Case 5:18-cv-05814-BLF Document 63 Filed 04/25/19 Page 1 of 3



 1   CLEMENT S. ROBERTS (SBN 209203)
     croberts@orrick.com
 2   JACOB M. HEATH (SBN 238959)
 3   jheath@orrick.com
     WILL MELEHANI (SBN 285916)
 4   wmelehani@orrick.com
     JOHANNA L. JACOB (SBN 286796)
 5   jjacob@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 6   405 Howard Street
 7   San Francisco, CA 94105
     Telephone:    +1-415-773-5700
 8   Facsimile:    +1-415-773-5759

 9   Attorneys for Plaintiff Poynt Corporation
10
     NEEL CHATTERJEE (SBN 173985)
11   nchatterjee@goodwinlaw.com
     LUC DAHLIN (SBN 305732)
12   ldahlin@goodwinlaw.com
     GOODWIN PROCTER LLP
13   601 Marshall Street
     Redwood City, CA 94063
14
     Tel.: +1 650 752 3100
15   Fax.: +1 650 853 1038

16   Attorneys for Defendant Innowi, Inc.
17

18                           IN THE UNITED STATES DISTRICT COURT

19                             NORTHERN DISTRICT OF CALIFORNIA,
20                                          SAN JOSE DIVISION

21   POYNT CORPORATION,                               Case No. 5:18-cv-05814 BLF
22                     Plaintiff,                     STIPULATION TO MODIFY THE
                                                      DATE OF THE HEARING ON THE
23           v.                                       PARTIES DISCOVERY MOTIONS
                                                      (ECF NOS. 59 AND 60)
24   INNOWI, INC.,
                                                      Hearing Date: May 8, 2019
25                     Defendant.
                                                      Magistrate Judge: Nathanael Cousins
26
                                                      Date Action Filed: Sept. 21, 2018
27

28

                                                                         STIP TO MODIFY HEARING DATE
                                                                    RE THE PARTIES DISCOVERY MOTIONS
                                                                                       5:18-CV-05814 BLF
        Case 5:18-cv-05814-BLF Document 63 Filed 04/25/19 Page 2 of 3



 1          Plaintiff Poynt Corporation (“Poynt”) and Defendant Innowi, Inc. (“Innowi”) (combined

 2   “the Parties”) hereby submit this stipulation seeking to modify the date of the hearing on the

 3   Parties’ discovery letter briefs filed on April 22, 2019 (“Discovery Motions”) (ECF Nos. 59 and

 4   60). This is the first stipulation for extension. The Parties have agreed to continue the hearing

 5   on the Discovery Motions from May 8, 2019, to July 10, 2019, or a date and time convenient for

 6   the Court. The deadline by which to file the disputed trade-secret disclosure and proposed

 7   orders, pursuant to ECF No. 61, currently set for April 29, 2019, shall remain the same.

 8          Good cause exists to grant this extension because the parties conducted a mediation in

 9   this matter on April 23, 2019 in front of the Honorable Jamie Jacobs-May (Ret.). The mediation
10   proved fruitful. While the parties did not reach a final agreement, this extension will allow the

11   parties to put all of their efforts and resources into potentially resolving this matter and

12   preserving judicial resources. The parties would therefore appreciate a sixty day stay of this

13   deadline.

14          Accordingly, the Parties stipulate, should the Court permit, that the hearing on the

15   Discovery Motions is continued to July 10, 2019 at 1:00 p.m., or a date and time convenient for

16   the Court. A proposed order is submitted separately.

17   Dated: April 25, 2019                         ORRICK, HERRINGTON & SUTCLIFFE LLP
18
                                                   By:               /s/ Clement S. Roberts
19                                                                  CLEMENT S. ROBERTS
                                                                       JACOB M. HEATH
20                                                                     WILL MELEHANI
                                                                     JOHANNA L. JACOB
21                                                           Attorneys for Plaintiff Poynt Corporation

22   Dated: April 25, 2019                         GOODWIN PROCTER LLP
23
                                                   By:                 /s/ Neel Chatterjee
24                                                                    NEEL CHATTERJEE
                                                                          LUC DAHLIN
25                                                             Attorneys for Defendant Innowi, Inc.
26

27

28

                                                                                  STIP TO MODIFY HEARING DATE
                                                       -1-                   RE THE PARTIES DISCOVERY MOTIONS
                                                                                                5:18-CV-05814 BLF
                               Case 5:18-cv-05814-BLF Document 63 Filed 04/25/19 Page 3 of 3



                        1                             Filers Attestation Pursuant to L.R. 5-1(i)(3)

                        2          I hereby attest that all signatories for parties on this document concurred in the filing of

                        3   this document.

                        4   Dated: April 25, 2019                         By: /s/ Clement S. Roberts
                                                                                 Clement S. Roberts
                        5

                        6

                        7

                        8

                        9
                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                                              STIP TO MODIFY HEARING DATE
     SAN FRANCISCO                                                          -2-              RE THE PARTIES DISCOVERY MOTIONS
                                                                                                                5:18-CV-05814 BLF
